Order entered November 28, 2012




                                          In The
                                   Court of Zfppeat5
                          fifth Micarict of Memo at 1113attacs
                                    No. 05-12-01359-CV

                             CITY OF MCKINNEY, Appellant

                                             V.

                     HANK'S RESTAURANT GROUP, L.P., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03124-2012

                                         ORDER
       The Court has before it appellee's November 26, 2012 unopposed motion for extension

of time to file brief of appellee. The Court GRANTS the motion and ORDERS appellee to file

its brief by November 29, 2012.

                                                                                       •




                                                   MOLLY FRA IS
                                                   JUSTICE